DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 4, 2022.
In view of the Amendments to the Claims filed March 4, 2022, the rejections of claims 1, 3, 4, and 6-20 under 35 U.S.C. 103 previously presented in the Office Action sent October 4, 2021 have been withdrawn.
Claims 1, 4, 6-15, and 17-24 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kathryn Chi on May 27, 2022.
The application has been amended as follows: 
Please replace the text of claim 9 with the following --The device according to claim 8, wherein the at least two further longitudinal belts of the lower longitudinal member are arranged inside a lower hollow space of the concentrator cushion.--

Allowable Subject Matter
Claims 1, 4, 6-15, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, from which all other claims depend, requires an inflatable concentrator cushion comprising an upper longitudinal member and a lower longitudinal member, the lower longitudinal member passes through the lower passage opening of the concentrator cushion from the outside to the inside, an absorber suspended directly below the upper longitudinal member, a pivoting ring, wherein the lower longitudinal member is arranged in a plane that comprises a center point of the pivoting ring and the upper longitudinal member in combination with the remaining elements of claim 1. 
Stoeger et al. (WO 2012/145774 A2) teaches an inflatable concentrator cushion comprising an upper longitudinal member but does not teach a lower longitudinal member, the lower longitudinal member passes through the lower passage opening of the concentrator cushion from the outside to the inside, wherein the lower longitudinal member is arranged in a plane that comprises a center point of the pivoting ring and the upper longitudinal member in combination with the remaining elements of claim 1 and it would not have been an obvious modification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        May 27, 2022